


Exhibit 10(x)(x)

 

HEWLETT-PACKARD COMPANY

1997 DIRECTOR STOCK PLAN COMMON STOCK PAYMENT AGREEMENT

 

THIS AGREEMENT, dated DATE (“Payment Date”) between HEWLETT-PACKARD COMPANY,  a
Delaware corporation (the “Company”), and NAME (the “Director”), a director of
Company is entered into as follows:

 

WITNESSETH:

 

WHEREAS, the Company has established the Hewlett-Packard Company 1997 Director
Stock Plan (the “Plan”), a copy of which is attached hereto as Exhibit “A” and
made part hereof; and

 

WHEREAS, The Director has filed an election in accordance with the terms of the
Plan to be granted a Common Stock Payment (as defined the Plan) under the Plan
as hereinafter set forth below;

 

NOW THEREFORE, the parties hereby agree that in consideration of services
rendered and to be rendered, the Company grants the Director a Common Stock
Payment (the “Shares”) in the amount of # OF SHARES shares of its $0.01 par
value voting Common Stock upon the terms and conditions set forth herein.

 

1.               The Shares are granted under and pursuant to the Plan and are
subject to each and all of the provisions thereof.

 

2.               The Shares shall be deposited in certificate with the Company’s
Secretary or book entry form in escrow until the six-month anniversary of the
date of issuance.

 

3.               The Shares may not be pledged, sold or otherwise assigned until
all restrictions pertaining to such shares are terminated.

 

4.               The Shares shall be released from escrow and any applicable
restrictions shall terminate after the six-month anniversary of the issuance
date.

 

IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate the
day and year first above written.

 


 


 


 


HEWLETT-PACKARD COMPANY


 


 


 


 


 


 


 


 


 


 


 


 

 

 

 

By

 

 

 

 

 

Carleton S. Fiorina

 

 

 

 

Chairman, President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Ann O. Baskins

 

 

 

 

Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

 

 

 

Signed

 

 

 

 

 

                     Name of Director

 

 

 

 

 

--------------------------------------------------------------------------------


 

HEWLETT-PACKARD COMPANY

1997 DIRECTOR STOCK PLAN OPTION AGREEMENT

 

THIS AGREEMENT, dated DATE (“Grant Date”) between HEWLETT-PACKARD COMPANY, a
Delaware corporation (the “Company”), and NAME (the “Director”), a director of
Company is entered into as follows:

 

WITNESSETH:

 

WHEREAS, the Company has established the Hewlett-Packard Company 1997 Director
Stock Plan (the “Plan”), a copy of which is attached hereto as Exhibit “A” and
made a part hereof; and

 

WHEREAS, the Director has filed an election in accordance with the terms of the
Plan to be granted an option under the Plan as hereinafter set forth below;

 

NOW THEREFORE, the parties hereby agree that in consideration of services
rendered and to be rendered, the Company grants the Director an option (the
“Option”) to purchase # OF SHARES shares of its $0.01 par value voting Common
Stock upon the terms and conditions set forth herein.

 

 

1.               This Option is granted under and pursuant to the Plan and is
subject to each and all of the provisions thereof.

 

2.               The Option price shall be $PRICE per share.

 

3.               This Option is not transferable by the Director otherwise than
by will or the laws of descent and distribution, and is exercisable only by the
Director during his lifetime.  This Option may not be transferred, assigned,
pledged, or hypothecated by the Director during his lifetime, whether by
operation of law or otherwise, and is not subject to execution, attachment or
similar process.

 

4.               This Option may not be exercised before the first anniversary
of the date hereof.

 

5.               This Option will expire ten (10) years from the date hereof,
unless sooner terminated or canceled in accordance with the provisions of the
Plan.

 

6.               This Option shall be exercised by delivering to the Secretary
of the Company at its head office a written notice stating the number of shares
as to which the Option is exercised.  The written notice must be accompanied by
payment of the full Option price for such shares.

 

7.               All rights of the Director in this Option, to the extent that
it has not been exercised, shall terminate upon the death of the Director
(except as hereinafter provided).  The Director may, by written notice to the
Company, designate one or more persons, including his legal representative, who
shall by reason of the Director’s death acquire the right to exercise all or a
portion of the Director’s Option.  The person so designated must exercise this
Option within the term of this Option set forth in paragraph 5.  The person
designated to exercise this Option after the Director’s death shall be bound by
the provisions of the Plan.

 

8.               The Director hereby designates the following person(s) as the
one(s) who may exercise this Option after his death as provided above:

 

 

Name:

 

 

Relationship:

 

 

 

 

 

 

 

 

Name:

 

 

Relationship:

 

 

 

 

                        The Director may change the above designation at his
pleasure by filing with the Secretary of the Company a written notice of change.

 

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate the
day and year first above written.

 

 


 


 


 


HEWLETT-PACKARD COMPANY


 


 


 


 


 


 


 


 


 


 


 


 

 

 

 

By

 

 

 

 

 

Carleton S. Fiorina

 

 

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Ann O. Baskins

 

 

 

 

Senior Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

 

 

 

Signed

 

 

 

 

 

                     Name of Director

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

